 Case 2:19-cv-08612-PSG-JC Document 89 Filed 12/18/19 Page 1 of 4 Page ID #:1050




1    Ryan H. Weinstein (Bar No. 240405)
     rweinstein@cov.com
2
     COVINGTON & BURLING LLP
3    1999 Avenue of the Stars, Suite 3500
     Los Angeles, California 90067-4643
4
     Telephone: + 1 (424)332-4800
5    Facsimile: + 1(424)332-4749
6
     Benjamin J. Razi(admitted pro hac vice)
7    brazi@cov.com
     Andrew Soukup (admitted pro hac vice)
8
      asoukup@cov.com
9    Steven Winkelman (admitted pro hac vice)
     swinkelman@cov.com
10
     COVINGTON & BURLING LLP
11   One CityCenter
     850 Tenth Street, NW
12
     Washington, DC 20001-4956
13   Telephone: + 1(202)662-6000
14
     Attorneysfor Plaintiff/ Counter-Defendant
15   RELMAN,DANE & COLFAX PLLC
16
                                  UNITED STATES DISTRICT COURT
17
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
                                            WESTERN DIVISION
19

20
                                                                 Case No. 2:19-cv-08612-PSG-JC
21    RELMAN,DANE & COLFAX PLLC,
                                                                DECLARATION OF STEVEN J.
22
             Plaintiff,                                          WINKELMAN IN SUPPORT OF
23                                                              RELMAN,DANE & COLFAX
24
             V.                                                 PLLC'S REQUEST FOR JUDICIAL
                                                                 NOTICE
25    FAIR HOUSING COUNCIL OF SAN
      FERNANDO VALLEY AND MEI LING,                              Hearing Date: February 24, 2020
26
                                                                 Hearing Time: 1:30 p.m.
27           Defendants.                                         Judge: Honorable Phillip S. Gutierrez
                                                                 Courtroom 6A
28



       DECLARATION OF STEVEN J. WINKELMAN IN SUPPORT OF RELMAN,DANE & COLFAX PLLC'S REQUEST FOR JUDICIAL NOTICE
 Case 2:19-cv-08612-PSG-JC Document 89 Filed 12/18/19 Page 2 of 4 Page ID #:1051




1    MEI LING,
2
            Counter-Claimant,
3
            V.
4

5    RELMAN,DANE & COLFAX PLLC,
6
            Counter-Defendant.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



      DECLARATION OF STEVEN J. WINKELMAN IN SUPPORT OF RELMAN,DANE & COLFAX PLLC'S REQUEST FOR JUDICIAL NOTICE
 Case 2:19-cv-08612-PSG-JC Document 89 Filed 12/18/19 Page 3 of 4 Page ID #:1052



 1                        DECLARATION OF STEVEN J. WINKELMAN
 2         I, Steven J. Winkelman, declare:
 3         1.      I am an Associate at Covington & Burling LLP,which represents Plaintiff and
4 Counter-Defendant Relman,Dane & Colfax PLLC(the"Relman Firm")in this action. This
5    declaration is offered in support of the Relman Firm's Request for Judicial Notice in
5    Support of Its Motion to Dismiss. I make this declaration of personal,firsthand knowledge
7    and,if called and sworn as a witness, I could and would testify competently thereto.
8          2. Attached hereto as Exhibit 1 is a true and correct copy of the Declaration of
9    Mei Ling in Support ofDefendant Mei Ling's Motion to Dismiss or Transfer.
           3.      Attached hereto as Exhibit 2 is a true and correct copy of Defendant Mei
11 Ling's Memorandum ofPoints and Authorities in Support of Her Motion to Dismiss.
12       4. Attached hereto as Exhibit 3 is a true and correct copy of Memorandum and
23 Points & Authorities in Support of Mei Ling's Consent to Leave & Objection to Notice of
24 Lien, filed August 4, 2017 in United States ex rel Mei Ling v. City of Los Angeles,
25 No. 2:ll-cv-00974.
25         5.      Attached hereto as Exhibit 4 is a true and correct copy of CRA/LA's Notice
27 of Motion and Motion to Dismiss and Memorandum of Points and Authorities, filed
28 November 13, 2017 in United States ex rel Mei Ling v. City ofLos Angeles, No.2:ll-cv-
29 00974.
20         6.      Attached hereto as Exhibit 5 is a true and correct copy of Order Granting in
22 Part and Denying in Part Defendant City ofLos Angeles's Motion to Dismiss and Granting
22 in Part and Denying in Part Defendant CRA/LA's Motion to Dismiss,entered July 25,2018
23 in United States ex rel MeiLing v. City ofLos Angeles, No. 2:ll-cv-00974.
24        7.     Attached hereto as Exhibit6is what I understand to be a true and correct copy
25 of a December 19, 2016, email from Mei Ling to Michael Allen, John Relman, Scott
26 Chang, and Jamie Crook that was provided by the Relman Firm and that is referenced in
27 Paragraphs 45 and 46 ofthe Relman Firm's Complaint.
28         I declare under penalty of perjury that the foregoing is true and correct.

                                                          1
       DECLARATION OF STEVEN J. WINKELMAN IN SUPPORT OF RELMAN,DANE & COLFAX PLLC'S REQUEST FOR JUDICIAL NOTICE
 Case 2:19-cv-08612-PSG-JC Document 89 Filed 12/18/19 Page 4 of 4 Page ID #:1053




1         Executed on December 18, 2019, at Washington, DC.
2

3

4                                                               STEVEN r WINKELMAN

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



      DECLARATION OF STEVEN J. WINKELMAN IN SUPPORT OF RELMAN,DANE & GOLFAX PLLC'S REQUEST FOR JUDICIAL NOTICE
